           Case 1:19-vv-00999-UNJ Document 28 Filed 04/07/21 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0999V
                                          UNPUBLISHED


    DARLA NEELEY,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: March 8, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Pneumococcal Conjugate Vaccine;
                                                                Shoulder Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On July 12, 2019, Darla Neeley filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that she suffered a right shoulder injury related to vaccine
administration (“SIRVA”) as a result of a pneumococcal conjugate vaccine received on
November 3, 2017. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        On December 4, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On March 8, 2021, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $60,605.00.
Proffer at 2. In the Proffer, Respondent represented that Petitioner agrees with the


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
          Case 1:19-vv-00999-UNJ Document 28 Filed 04/07/21 Page 2 of 5



proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $60,605.00 (representing $60,500.00 for pain and suffering and
$105.00 for past unreimbursable expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            Case 1:19-vv-00999-UNJ Document 28 Filed 04/07/21 Page 3 of 5




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                       )
    DARLA NEELEY,                                      )
                                                       )
                   Petitioner,                         )
                                                       )    No. 19-999V
    v.                                                 )    Chief Special Master Corcoran
                                                       )    ECF
    SECRETARY OF HEALTH AND HUMAN                      )
    SERVICES,                                          )
                                                       )
                   Respondent.                         )
                                                       )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On July 12, 2019, Darla Neeley (“petitioner”) filed a petition for compensation under the

National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act” or

“Act”), alleging that she suffered a right shoulder injury related to vaccine administration

(“SIRVA”) as a result of a pneumococcal conjugate vaccine (“PCV-13”) she received on

November 3, 2017.1 Petition at 1. On December 2, 2020, the Secretary of Health and Human

Services (“respondent”) filed a Rule 4(c) Report recommending that compensation be awarded,

and the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation on December 4, 2020. ECF No. 16; ECF No. 17.

I.        Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that petitioner should be awarded $60,500.00 in actual pain and

suffering. Petitioner agrees.




1
    Petitioner also received a flu vaccine in her left deltoid the same day. Exhibit (“Ex.”) 1 at 428.
            Case 1:19-vv-00999-UNJ Document 28 Filed 04/07/21 Page 4 of 5




       B.       Past Unreimbursable Expenses

       Evidence supplied by petitioner documents Darla Neeley’s expenditure of past

unreimbursable expenses related to her vaccine-related injury. Respondent now proffers that,

based on the Chief Special Master’s entitlement decision and the evidence of record, petitioner

should be awarded past unreimbursable expenses in the amount of $105.00, as provided under

the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following2: a lump sum payment of $60,605.00, representing

compensation for pain and suffering ($60,500.00), and past unreimbursable expenses ($105.00),

in the form of a check payable to petitioner, Darla Neeley.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Darla Neeley:                                $ 60,605.00

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division


2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
       Case 1:19-vv-00999-UNJ Document 28 Filed 04/07/21 Page 5 of 5




                                  HEATHER L. PEARLMAN
                                  Acting Deputy Director
                                  Torts Branch, Civil Division

                                  s/ Sarah C. Duncan
                                  SARAH C. DUNCAN
                                  Trial Attorney
                                  Torts Branch, Civil Division
                                  U.S. Department of Justice
                                  P.O. Box 146
                                  Benjamin Franklin Station
                                  Washington, D.C. 20044-0146
                                  Tel: (202) 514-9729
                                  Email: sarah.c.duncan@usdoj.gov
DATED: March 8, 2021




                                     3
